EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Patrick Duplessis and Ryan Newell on 6/14/21. 

The application has been amended as follows: 
The following claims have been amended: 

23.    (Currently Amended) The method of claim 22, wherein the axially compressing step involves exerting the force using a pressing tool that has been guided through the endoscope head in a direction from [a] the proximal end area of the endoscope head toward the distal end area of the endoscope head.
24.    (Currently Amended) The method of claim 23, wherein the axially compressing step involves forcing the proximal end area of the optic tube radially outward relative to the longitudinal axis of the optic tube.
26.    (Currently Amended) The method of claim 23, further comprising [the] a step of widening the proximal end of the optic tube relative to another portion of the proximal end area of the optic tube.
33.    (Currently Amended) The method of claim 32, wherein a third radial distance between the bore axis and a surface defining the circumferentially limited cavity has a magnitude greater than [the] a magnitude of the second radial distance between the bore axis and the proximal bore surface; and

34.    (Currently Amended)	The method of claim 33, wherein the axially compressing step involves exerting [the] a force using a pressing tool that has been inserted through the endoscope head in a direction from [a] the proximal end area of the endoscope head toward the distal end area of the endoscope head; and
wherein, in a fully inserted state of the pressing tool, a distal end of the pressing tool extends past the circumferentially limited cavity and is received within the optical tube.
38.    (Currently Amended) The method of claim 37, wherein a third radial distance between the bore axis and a surface defining the circumferentially limited cavity has a magnitude greater than [the] a magnitude of the second radial distance between the bore axis and the proximal bore surface; and 
wherein the magnitude of the third radial distance between the bore axis and the surface defining the circumferentially limited cavity is greater than a magnitude of a fourth radial distance between the bore axis and a surface defining the circumferential groove.
 39.    (Currently Amended) The method of claim 38, wherein the axially compressing step involves exerting the force using a pressing tool that has been inserted through the endoscope head in a direction from a proximal end area of the endoscope head toward the distal end area of the endoscope head; and
wherein, in a fully inserted state of the pressing tool, a distal end of the pressing tool extends past the circumferentially limited cavity and is received within the optical tube.
 40.	(Currently Amended)  A method for producing an endoscope, comprising:
providing an endoscope head having a distal end area with a bore that extends along a bore axis, the bore including:
a proximal bore portion defined by a proximal bore surface, and a distal bore portion defined by a distal bore surface, wherein a first radial distance between the bore axis and the distal bore surface has a same magnitude as a second radial distance between the bore axis and the proximal bore surface;
a groove between the proximal bore portion and the distal bore portion, the groove extending over an entirety of a circumference defined about a longitudinal axis of the endoscope; and 
a cavity between the proximal bore portion and the distal bore portion, the cavity extending over only a portion of the circumference; 
providing an optic tube with an external diameter that is slightly smaller than an internal diameter of the bore;
inserting a proximal end area of the optic tube into the bore; and
axially compressing the proximal end area of the optic tube in a manner that widens the proximal end area of the optic tube and thereby causes an interference fit between the proximal end area of the optic tube and the bore, wherein, during the axially compressing step, an axial force is exerted on the proximal end area of the optic tube in a direction toward a distal end area of the optic tube; 
wherein, during the axially compressing step, material of the proximal end area of the optic tube flows into the groove of the endoscope head to define a form fit therewith, and material of the proximal end area of the optic tube engages in the cavity such that the optic tube is not able to turn relative to the endoscope head about the longitudinal axis of the endoscope head.
41. (Currently Amended) The method of claim 40, wherein a third radial distance between the bore axis and a surface defining the cavity has a magnitude greater than [the] a magnitude of the second radial distance between the bore axis and the proximal bore surface; and



Reasons for Allowance
2.	Claims 15-16, 18-24, 26, 31-34, 36-41 are  allowed.
	The following is an examiner’s statement of reasons for allowance: 
The present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to teach a method for producing an endoscope providing an endoscope head having a distal end area with a circumferential groove and a circumferentially limited cavity extending only over a part of a circumference of the distal end area of the endoscope head, wherein during an axially compressing step material of an optic tube flows into the circumferential groove of the endoscope head to define a form fit therewith, and material of the optic tube engages in the circumferentially limited cavity such that the optic tube is not able to turn relative to the endoscope head about a longitudinal axis of the endoscope head, in combination with all other limitations set forth in the independent claim.  This is because the prior art of record fails to disclose a method comprising a circumferential groove (32) and a circumferentially limited cavity (30) extending .    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NIRVANA DEONAUTH/Examiner, Art Unit 3726              


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726